Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 3 June 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        

                            My Dear GeneralCamp Betwen Rappaahonock and North Anna June 3d 1781
                        
                        Inclosed you will find the Copy of a letter to General Greene. He at first Had-Requested I would directly
                            write to you, Since which His orders Have Been different, But He directed me to forward you Copies of My official Accounts.
                            So many letters are lost in their Way that I do not Care to Avoid Repetitions. I Heartly wish, My dear General, My Conduct
                            may Be approved of particularly By You. My Circumstances Have Been peculiar, and in this State I Have Some times
                            Experienced Strange disappointements. Two of them the Stores at Charlotte’s Ville, and the delay of the Pensylva
                            Detachement Have given me Much Uneasiness and May Be attended with Bad Consequences. There is great Slowness and Great
                            Carelessness in this part of the world—But the Intentions are good, and the people want to Be Awakened. Your presence, My
                            dear General, would do a Great deal. Should these detachments Be Increased to three or four thousand,
                            and the french Army Come this way, leaving One of our generals at Rhode island and two or three about New York and in the
                            Jersays you Might be on the offensive in this Quarter, and there Could Be a Southern Army in Carolina. Your presence would
                            do Immense good, But I would wish you to Have a large force—General Washington Before He personally appears
                            must Be Strong enough to Hope Success. Adieu, My dear general, With the Highest Respect and Most Tender
                            affection I Have the Honor to be Yours 
                        
                            Lafayette
                        
                        
                            If you persist in the idea to Come this Way you may depend upon about 3000 Militia in the field
                                Relieved every two months. your presence will induce them to turn out with great Spirit.
                        

                    